Petition for Writ of Mandamus Denied and Opinion filed November 22, 2016.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-16-00860-CR



                    IN RE LESLIE RAY FOSTER, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              10th District Court
                           Galveston County, Texas
                      Trial Court Cause No. 16-CR-1600

                        MEMORANDUM OPINION

      On October 31, 2016, relator Leslie Ray Foster filed a pro se petition for
writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004);
see also Tex. R. App. P. 52. In the petition, relator asks this court to compel the
Honorable Kerry Neves, presiding judge of the 10th District Court of Galveston
County to rule on his pro se application for writ of habeas corpus dated July 18,
2016.

        Relator states in his petition that he was arrested for the offense of
organized criminal activity and that an attorney has been assigned to represent him.
A criminal defendant is not entitled to hybrid representation. Robinson v. State,
240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v. State, 906 S.W.2d 481,
498 (Tex. Crim. App. 1995). The absence of a right to hybrid representation means
that a relator’s pro se mandamus petition should be treated as presenting nothing
for this court’s review. See Gray v. Shipley, 877 S.W.2d 806 (Tex. App.–Houston
[1st Dist.] 1994, orig. proceeding); In re Bogus, 14-16-00129-CR, 2016 WL
1165807, at *1 (Tex. App.—Houston [14th Dist.] Mar. 24, 2016, orig. proceeding)
(per curiam) (mem. op.) (denying pro se petition for writ of mandamus because
relator is represented by counsel). Because relator is represented by counsel,
relator’s pro se petition presents nothing for review.

        Additionally, as the party seeking relief, relator has the burden of providing
this court with a sufficient record to establish his right to mandamus relief. See
Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992); Tex. R. App. P. 52.7(a)(1)
(relator must file with petition “a certified or sworn copy of every document that is
material to the relator's claim for relief and that was filed in any underlying
proceeding”). To be entitled to relief, the record must show that the habeas
application was filed and brought to the attention of the trial court. See In re
Foster, 14-16-00797-CR, 2016 WL 6134438, at *1, __ S.W.3d __ (Tex. App.—



                                           2
Houston [14th Dist.] Oct. 20, 2016, orig. proceeding). The record provided by
relator does not meet these requirements.

      For these reasons, we deny relator’s petition for writ of mandamus.

      Relator also has filed a motion to proceed in forma pauperis. Because this
court does not charge inmates fees or costs, we deny the motion as moot.


                                                  PER CURIAM


Panel consists of Chief Justice Frost and Justices Boyce and Christopher.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                            3